FILED
                            NOT FOR PUBLICATION                                APR 13 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10228

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00184-KJD-
                                                 VCF-2
  v.

RAY DARNELL WEBB, a.k.a. Reno,                   MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                            Submitted January 29, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Ray Darnell Webb appeals from the district court’s judgment and challenges

his guilty-plea conviction and 96-month sentence for coercion and enticement, in

violation of 18 U.S.C. § 2422(a). Pursuant to Anders v. California, 386 U.S. 738

(1967), Webb’s counsel has filed a brief stating that there are no grounds for relief,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. We have provided Webb

the opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Webb has waived his right to appeal his conviction. Because the record

discloses no arguable issue as to the validity of that waiver, we dismiss the appeal

of Webb’s conviction. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009).

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief with respect to the sentence.

We therefore affirm the sentence.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED in part; AFFIRMED in part.




                                          2